Note. — M’Donald vs. Clark. 4 M’Cord, 223. The owner of a, steam boat, as a carrier, is not liable for the valu.e of a slave drowned on the passage, without fault of the carrier, and where the death is caused by the act of the slave. Johnson, J. said — “ Let it be recollected, that this woman is a human being, and possesses reason. Can the carrier restrain or control the operation of her mind ? She wills her own destruction or escape. Can he prevent it'! She possesses the power of locomotion. Shall he bind her in fetters, or confine her in the hold of his vessel ? It ought to have been put to the jury to say whether the loss occurred, by the negligence of. the defendant, or the ' act of the slave herself.”